In an action to recover damages for personal injuries, the *735plaintiff appeals from an order of the Supreme Court, Queens County (Dorsa, J.), entered June 30, 2006, which denied his motion, in effect, pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendants and for a new trial.
Ordered that the appeal is dismissed, with costs.
It is the obligation of the appellant to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the Supreme Court (see CPLR 5525 [a]; 5526; Gaffney v Gaffney, 29 AD3d 857 [2006]; Fernald v Vinci, 13 AD3d 333 [2004]; Gerhardt v New York City Tr. Auth., 8 AD3d 427 [2004]; Garnerville Holding Co. v IMC Mgt., 299 AD2d 450 [2002]). Here, although the appellant seeks review of an order which denied his motion, in effect, pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendants, he has failed to include the full trial transcript in the record. The record is inadequate to enable this Court to render an informed decision on the merits, and thus, the appeal must be dismissed (see Gerhardt v New York City Tr. Auth., supra; Garnerville Holding Co. v IMC Mgt., supra; Whyte v Destra, 298 AD2d 384, 385 [2002]). Crane, J.P., Goldstein, Fisher and Lifson, JJ., concur.